        Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 1 of 27                              FILED
                                                                                            2020 Jun-01 PM 06:48
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ROBERT L. WIGGINS, JR., et al.,             )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )       Case No.: 2:12-cv-02705-SGC
                                            )
FRANK ELLIS, IV, et al.,                    )
                                            )
       Defendants.                          )

                     MEMORANDUM OPINION AND ORDER 1

       This case is before the court on (1) Frank P. Ellis, IV (“Ellis”), and Character

Counts, LLC’s (“CCLLC”), motion for summary judgment as to the claims of Linda

J. Peacock (“Peacock”) (Doc. 236); (2) Peacock’s motion for summary judgment on

all claims by Ellis and CCLLC (Doc. 242); and (3) that portion of Ellis and CCLLC’s

motion for summary judgment as to the counterclaim for breach of guaranty against

Peacock. (Doc. 240). 2




1
 The parties have consented to the dispositive jurisdiction of a magistrate judge pursuant to 28
U.S.C. § 636(c). (Doc. 193).
2
  The court will address the other counterclaims in this motion, which involve Robert L. Wiggins,
Jr., and Wolf Pup, LLC, by separate order. (Doc. 240). Furthermore, Ellis has confirmed that
“[o]nly Ellis, not CCLLC, brings a breach of guaranty claim against Peacock . . . .” (Doc. 275 at
54, n.16).
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 2 of 27




      With respect to Ellis and CCLLC’s motion as to Peacock’s declaratory

judgment claims, Ellis and CCLLC move for summary judgment on (1) “Count One

– Declaratory Judgment Releasing/Discharging Peacock as a Guarantor Pursuant to

the 2007 Loan Documents and Agreements,” (2) “Count Two – Declaratory

Judgment Releasing Surety Pursuant to § 58-3-13 of the Code of Alabama,” and (3)

“Count Three – Declaratory Judgment Discharging Surety Pursuant to a Series of

Loans, Loan Modifications and Extensions and Impairment of Collateral.” (Doc.

236; Doc. 183 at 43-52). As to Peacock’s motion, she seeks summary judgment on

the fraud and breach of guaranty counterclaims asserted against her by Ellis and

CCLLC in their Amended Counterclaim and Amendment to Counterclaim. (Docs.

242, 112, 187). Finally, Ellis moves for summary judgment on Count Three of the

counterclaim for breach of guaranty against Peacock. (Doc. 240).

      All three motions are fully briefed and ripe for review. (Docs. 237, 272, &

295; 254, 275, & 291; 241, 272, & 295). After careful consideration of the parties’

briefs and for the reasons set forth below, the court finds: (1) Ellis and CCLLC’s

motion for summary judgment on Peacock’s claims for declaratory judgment (Doc.

236) is due to be granted; (2) Peacock’s motion for summary judgment (Doc. 242)

is due to be granted in part and denied in part; and (3) the motion for summary

judgment by Ellis on his counterclaim for breach of guaranty against Peacock (Doc.

240) is due to be granted in part and denied in part.


                                          2
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 3 of 27




I.    STANDARD OF REVIEW

      Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment

is proper “if the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for

summary judgment always bears the initial responsibility of informing the court of

the basis for its motion and identifying those portions of the pleadings or filings

which it believes demonstrate the absence of a genuine issue of material fact. Id. at

323. Once the moving party has met its burden, Rule 56(e) requires the non-moving

party to go beyond the pleadings and by his own affidavits, or by the depositions,

answers to interrogatories, and admissions on file, designate specific facts showing

there is a genuine issue for trial. See id. at 324.

      The substantive law identifies which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All

reasonable doubts about the facts and all justifiable inferences are resolved in favor

of the non-movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the evidence




                                            3
          Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 4 of 27




is merely colorable, or is not significantly probative, summary judgment may be

granted. See id. at 249.

II.      FACTUAL AND PROCEDURAL BACKGROUND

         This case arises from a series of loans and transactions related to a real estate

development in Baldwin County, Alabama. In 2005, Plaintiff Wolf Pup, LLC

(“Wolf Pup”), borrowed approximately $17,500,000.00 from Superior Bank (the

“Loan”) to purchase land and construct a 62-unit condominium development named

Wolf Bay Landings in Baldwin County, Alabama (the “Property”). (Doc. 112 at

¶¶ 6, 8 & 10). Plaintiff Robert L. Wiggins, Jr. (“Wiggins”), 3 and third-party

defendant/counterclaim plaintiff Peacock are indirect owners and members of Wolf

Pup. (Doc. 187 at ¶¶ 2 & 4).

         The Loan was secured by a mortgage on the Property; Wiggins and Peacock

also executed unlimited continuing guaranties to secure the Loan (the “Guaranties”).

(Doc. 112 at ¶¶ 7 & 9). Under the Guaranties, the guarantors “jointly and severally

unconditionally guarantee and promise to pay the Bank” the indebtedness under the

Loan. (Doc. 117-2 at 29). The Guaranties further provide in part:

         This Guaranty may not be revoked or terminated, other than with the
         prior written consent of the Bank, except upon strict compliance with
         the conditions and requirements heretofore set forth in this Section (2),
         and this Guaranty will not be revoked or terminated by any action, event
         or circumstance, including payment in full of all of the indebtedness.

3
    Wolf Pup and Wiggins are collectively referred to as “Plaintiffs” in this Memorandum Opinion.


                                                 4
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 5 of 27




       The obligations of the Guarantors hereunder are joint and several, and
       independent of the obligations of Borrowers, and a separate action or
       actions may be brought and prosecuted against any one or more of the
       Guarantors whether action is brought against Borrowers or any other
       Guarantor . . . .
       It is the intent hereof that this obligation of Guarantors shall be and
       remain unaffected, (a) by the existence or non-existence, validity or
       invalidity, of any pledge, assignment or conveyance given as security;
       or (b) by any understanding or agreement that any other person, firm or
       corporation was or is to execute this or any other guaranty, . . . or any
       other document or instrument or was or is to provide collateral for any
       indebtedness.
       No right or power of Bank hereunder shall be deemed to have been
       waived by any act or conduct or failure or delay to act on the part of the
       Bank . . . . Bank may without notice assign this Guaranty in whole or
       in part and each reference herein to Bank shall be deemed to include its
       successors and assigns.
(Doc. 117-2 at 29-31).

       In October 2007, CCLLC purchased the Property from Wolf Pup by assuming

the Loan. (See Doc. 112 at ¶ 14). In connection with the sales transaction for the

Property, CCLLC, Wolf Pup, and Superior Bank executed a Loan Assumption and

Modification Agreement dated October 5, 2007 (the “Modification Agreement”).4

(Id.). The Modification Agreement provides that Wolf Pup remained liable under

the Loan:



4
  In addition to the Modification Agreement, the parties executed several other agreements on
October 5, 2007, in connection with CCLLC’s assumption of the Loan. Those agreements include
a contract simply entitled “Agreement” between Ellis, CCLLC, and Wolf Pup (Doc. 117-7) and a
Membership Interest Pledge Agreement between Ellis, Joseph Scott Raley (another indirect owner
and member of Wolf Pup), and Wolf Pup (Doc. 117-8).


                                              5
        Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 6 of 27




       It is the intent of this instrument, and [Wolf Pup], [Superior,] and
       CCLLC agree, that [Wolf Pup] shall remain liable under the Note and
       the other Loan Documents, and upon the occurrence of an Event of
       Default by CCLLC under the Note or the other Loan Documents, and
       in addition to [Superior]’s right to enforce the Loan Documents and
       pursue its remedies against CCLLC, [Superior] may enforce the terms
       of the Note against and collect the indebtedness evidenced by the Note
       from [Wolf Pup], all to the same extent as if this instrument had never
       been executed.
(Doc. 117-3 at 5). The Modification Agreement required Ellis to execute an

unlimited continuing guaranty to secure the loan and required that the Guaranties

executed by Wiggins and Peacock “shall continue in full force and effect and shall

continue to secure the Loan . . . .” (Id. at 10).

       After the notes for the Loan matured in September 2009, Superior Bank

offered to sell the Loan to Ellis and each of the other guarantors. (Doc. 112 at ¶¶ 20-

21). On December 23, 2010, Superior sold the Loan to Ellis and assigned the Loan

Documents to him, including the note, mortgage, and the Guaranties executed by

Wiggins and Peacock. 5 (Doc. 112 at ¶ 22). Ellis later foreclosed on the mortgage

on the Property in June 2104 and sold the Property to Trinity Retreat, LLC. (See

Doc. 119-8).




5
  To finance his purchase of the Loan, Ellis borrowed money from Superior Bank. (Doc. 119-5 at
5). As collateral for his personal loan, Ellis granted a security interest in the Loan Documents,
including the Guaranties, back to Superior. (Id.).


                                               6
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 7 of 27




       A. The State Court Litigation

       Before CCLLC assumed the Loan in October 2007, Wolf Pup entered into

pre-construction sales contracts for each of the condominium units at the Property.

(Doc. 112 at ¶ 11). After the purchasers of the units refused to close, Wolf Pup filed

suit in Alabama state court against the purchasers in February 2007, seeking specific

performance of the sales contracts (the “State Court Litigation”). (Id. at ¶ 12). In

May 2007, the purchasers filed a counterclaim against Wolf Pup asserting claims for

breach of contract, suppression, fraud, and deceit. (Id. at ¶ 13; Doc. 127-1).

According to Ellis and CCLLC, the purchasers’ counterclaim in the State Court

Litigation alleged “defects in the creation of the condominium units that rendered

[the purchasers’] sales contracts invalid.”6 (Doc. 112 at ¶ 13).

       In December 2009, the defendants in the State Court Litigation moved for

summary judgment on Wolf Pup’s claims for specific performance on the grounds

the sales contracts could not have closed because Wolf Pup failed to legally create

the condominium units for the Property. (Doc. 132-2 at 3). On December 9, 2010,

the judge in the State Court Litigation granted the defendants’ motion for summary

judgment and entered an order holding the April 17, 2007 Declaration of




6
  The counterclaim filed in May 2007 contended the purchasers were told each condominium unit
would come with a deeded boat slip and Wolf Pup breached a contract with the purchasers by
failing to contract and properly permit the deeded boat slips. (See Doc. 127-1 at ¶¶ 23-31).


                                             7
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 8 of 27




Condominium of Wolf Bay Landing failed to comply with all mandatory

requirements of the Alabama Uniform Condominium Act and, therefore, the

Declaration did not legally create separate condominium units that could exist and

be conveyed as separate parcels of real estate. (Doc. 106 at 40-43).

      Ellis and CCLLC allege that after CCLLC purchased the Property, they

learned the Declaration of Condominium for the Property was defective and failed

to legally create any condominium units for resale. (See Doc. 187 at ¶ 45). CCLLC

and Ellis contend Wiggins and Peacock directed Raley to inform Ellis that the

Property “was a legally created ready-to-sell condominium project,” even though

they knew there were problems relating to the creation of the condominium units.

(Id. at ¶¶ 5-6, 17, 19, 33, & 50-52). CCLLC and Ellis also claim that Wiggins and

Peacock informed them “the condominium units were properly formed under

applicable law” to induce them to purchase the Property. (Doc. 187 at ¶¶ 52, 62-

63). Accordingly, Ellis and CCLLC assert the Property was worth less than the $23

million they had anticipated it was worth. (See id. at ¶ 53).

      B. Procedural Posture of This Action

      Plaintiffs initiated this action in 2012 against the FDIC, as receiver for

Superior Bank, and amended their complaint in 2015 to assert claims against the

FDIC, Ellis, and CCLLC. (Docs. 1 & 22). After Plaintiffs filed a second amended

complaint in 2016 (Doc. 94), Ellis and CCLLC asserted amended counterclaims


                                          8
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 9 of 27




against Plaintiffs and third-party claims against Peacock (Doc. 112). Plaintiffs and

Peacock moved to dismiss the counterclaims asserted against them pursuant to Rule

12(b)(6). (Docs. 117 & 118).

       The court granted Peacock’s motion in part and denied it in part, allowing

Ellis’s claim for breach of guaranty to proceed. (Docs. 180 & 181).7 Following the

court’s order, Peacock asserted counterclaims against Ellis and CCLLC, seeking a

declaratory judgment releasing her as a guarantor of the loan. (Doc. 183). Ellis and

CCLLC answered Peacock’s counterclaims and reasserted their fraudulent

misrepresentation claim against her as a counterclaim-in-reply to her counterclaims

for declaratory judgment. (Docs. 187 & 188). Upon further motions to dismiss

(Docs. 192 & 194), the court denied Peacock’s motion to dismiss Ellis and CCLLC’s

counterclaim-in-reply for fraudulent misrepresentation (Doc. 210).

III.   ANALYSIS

       A.     Fraudulent Misrepresentation Claim

       Peacock moves for summary judgment on Ellis and CCLLC’s claim of

fraudulent misrepresentation against her. (Doc. 242). To state a claim for fraudulent

misrepresentation, Ellis and CCLLC must allege facts showing “(1) a false

representation (2) of a material existing fact (3) reasonably relied upon by [Ellis and


7
  The fraudulent misrepresentation claim against Peacock was dismissed based on the statute of
limitations. (Doc. 158 at 27).


                                              9
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 10 of 27




CCLLC] (4) who suffered damage as a proximate consequence of the

misrepresentation.” Exxon Mobil Corp. v. Ala. Dep’t of Conservation and Nat. Res.,

986 So. 2d 1093, 1114 (Ala. 2007) (quotation and emphasis omitted).

       “Misrepresentation may take many forms, a verbal misrepresentation being

just one form.” Utah Foam Prods., Inc. v. Polytec, Inc., 584 So. 2d 1345, 1351 (Ala.

1991).    A fraudulent misrepresentation claim may be based on conduct or

misrepresentations contained within a written document. Id. (“The statements and

conduct of the parties must be viewed in their entirety to adequately resolve the

question of whether a misrepresentation has occurred.”).

       Peacock argues that Ellis and CCLLC cannot assert “tort-based liability on

contractual claims.” (Doc. 291 at 11). This court rejected a similar argument made

by Plaintiffs, noting that Ellis and CCLLC had also asserted claims that Plaintiffs

made representations regarding condominium units to induce Ellis and CCLLC to

purchase the Property. (See Doc. 214 at 11). These allegations include Peacock.

(See Doc. 187 at ¶¶ 18-19, 33, 50-52, 62-63).8 The court found that under Alabama


8
  Ellis and CCLLC allege in part that: (1) Peacock directed Raley to inform Ellis the Property
“was a legally created, ready-to-sell condominium project”; (2) “Peacock continued to represent
to CCLLC, Ellis, and Superior that the [condominium] units could be sold as a means of paying
off the indebtedness due to Superior”; (3) “Peacock . . . informed Ellis and CCLLC that the
condominium units were properly formed under applicable law, ready for resale as 62 separate
units to third party purchasers”; and (4) “in ongoing communications throughout August,
September, October, and November 2007, [] Peacock . . . informed Ellis and CCLLC that [the
Property] was a legally created, ready-to-sell condominium project.” (Doc. 187 at ¶¶ 19, 33, 52
& 56).

                                              10
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 11 of 27




law, Ellis and CCLLC may assert a counterclaim of fraudulent misrepresentation,

along with their breach of contract claims; accordingly, the same analysis applies to

Peacock. (Id.).

       In applying this analysis, however, “an alleged written misrepresentation in a

contract, without more, cannot be actionable as fraud in Alabama.” Pearson’s

Pharmacy, Inc. v. Express Scripts, Inc., 505 F. Supp. 2d 1272, 1275 (M.D. Ala.

2007). Furthermore, “[u]nder Alabama law, the plaintiffs must aver that there were

either oral or written misrepresentations made before the signing of the contract or

during the performance of the contract.” Id. at 1276. 9 For example, in Goggans v.

Realty Sales & Mortgage, 675 So. 2d 441 (Ala. Civ. App. 1996), in reversing

summary judgment, the Alabama appellate court noted that, not only was there an

incorrect maturity date on the loan assumption documents, but also that when buyers

asked during closing if the assumption statement reflected the corrected maturity

date, both owners and owners’ agent indicated that it did. Id. at 442-43.10


9
  Interestingly, the Pearson’s Pharmacy court noted that one of the cases relied upon by the
plaintiffs, Deupree v. Butner, 522 So. 2d 242 (Ala. 1988), involved making false representations
to purchasers of a townhome and to a state governmental entity about the building of a boat slip.
505 F. Supp. 2d at 1276; see supra at n.7. The Pearson’s Pharmacy court noted that the Deupree
case was inapposite to the facts at hand because there was actual evidence, “independent of the
contractual promise,” of proof of fraud by the developer. Id. at 1277. (emphasis in original).
10
   In Morris v. Strickling, 579 So. 2d 609, 610-11 (Ala. 1991), the Alabama Supreme Court
affirmed summary judgment in favor of the defendants on a fraudulent misrepresentation claim.
The court noted that the plaintiffs did not question the defendants regarding the suitability of the
lot purchased and furthermore recognized the subdivision plans were public records and available
to the plaintiffs. Id. at 611. See also, Gewin v. TCF Asset Management Corp., 668 So. 2d 523,
529 (Ala. 1995) (holding “[t]he existence of the litigation was a matter of public record. . . . Thus,
                                                 11
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 12 of 27




       Ellis and CCLLC admit they “base some of their fraudulent misrepresentation

claim on the contracts which claim that Wolf Bay Landing was a condominium.

However, there are other writings which form the basis of this claim . . . .” (Doc.

275 at 32). They argue that “Peacock made representations in multiple writings to

Ellis and CCLLC, both in the contract themselves and in other documents.” (Id. at

28) (emphasis in original). Specifically, Ellis and CCLLC assert:

       Peacock made representations to Ellis and CCLLC that condominium
       units were legally created in written documents, including: (a) the
       purported conveyance of Unit A301 from Wiggins to Ellis by warranty
       deed dated November 13, 2007 and notarized by Peacock (Ellis Ex. 36
       (Doc. 246-11) (noting Wolf Bay Landing as “a condominium”)); (b)
       the purported conveyance of 60 units from Wolf Pup to CCLLC by
       warranty deed dated October 26, 2007, with Peacock signing as Wolf
       Pup’s Authorized Representative (Ellis Ex. 31 (Doc. 246-6) (describing
       the conveyance of 60 units of “Wolf Bay Landing, a condominium”));
       and (c) the Release Schedule (Ellis Ex. 19 (Doc. 244-19) (discussing


experienced real estate investors, like [plaintiffs], could have discovered it by the exercise of due
diligence.”) (citation omitted); Auburn’s Gameday Center at Magnolia Corner Owners Assoc. Inc.
v. Murray, 138 So. 2d 317, 331 (Ala. Civ. Ct. 2013) (affirming judgment in favor of condominium
complex, noting the buyers “were placed on notice of the existence of the publicly recorded
declaration and amendment” and were “familiar with and had experience in the workings of
condominiums”). Here, Ellis testified about his extensive background in real estate. (Doc. 245-9
at tp. 18-23; 42). He further stated he did not ask any questions about whether the declaration had
been legally created and that he was aware of the lawsuit, which was a public record, but did not
investigate. (Id. at tp. 68-70; 75-79; 161-62; 270; 275; 315). In fact, the Real Estate Purchase
Agreement dated August 9, 2007, between Wolf Pup and Ellis specifically stated that “[t]here are
no suits, including the present litigation styled Wolf Pup, LLC v. Linton Bowles, et al. CV 2007-
900084 . . . which might affect the Purchaser’s clear title to the Subject Property” and included an
indemnification provision in which Wolf Pup indemnified Ellis against all damages incurred by
Ellis arising out of the litigation “currently pending in Baldwin County, Alabama, styled as Wolf
Pup, LLC v. Linton D. Bowles et al., CV-2007-900084 . . . .” (Doc. 245-11 at 4, 7). A “buy back”
agreement, dated October 5, 2007, executed by Wolf Pup and CCLLC also discussed Wolf Pup
buying back the condominium units, which were the subject of litigation, if “Wolf Pup succeeds
in the litigation seeking specific performance.” (Doc. 245-12 at 2).


                                                 12
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 13 of 27




       release prices for “individual condominium units,” signed by Peacock
       as a guarantor)).

(Id. at 30-31). Ellis and CCLLC’s claim of fraudulent misrepresentation as to each

of these additional written documents centers on the use of the term “condominium,”

which is the exact argument they make with respect to the contracts.11 The court

will address each of these documents in turn.

       The first document is the conveyance of a condominium unit from Wiggins to

Ellis by warranty deed, which was notarized by Peacock. The Alabama Supreme

Court has observed that “[a] notary public is not an insurer, but he is under a duty to

his clients to act honestly, skillfully, and with reasonable diligence.” Butler v.

Olshan, 191 So. 2d 7, 16 (Ala. 1966). More importantly, the Alabama Court of Civil

Appeals has recognized that “‘[i]n the absence of statute, a notary is held to the care

and diligence of a reasonably prudent man to ascertain the acknowledger's identity,

but is not an insurer of the truth of the recitals.’” First Bank of Childersburg v.

Florey, 676 So. 2d 324 (Ala. Civ. App. 1996) (quoting Mfrs. Acceptance Corp. v.

11
  A Florida district court addressed a similar fraudulent misrepresentation argument in McGee v.
S-Bay Dev., LLC, No. 8:11-cv-1091-T-27TGW, 2012 WL 760797, at *1 (M.D. Fla. Mar. 8, 2012).
The court found plaintiffs’ argument that the development was not a condominium failed because
plaintiffs had not filed an action within three years under Florida’s condominium statute to
determine whether the declaration or other condominium documents complied with the
requirements to form a condominium. Id. at *2. Furthermore, the court held, “the representation
that Sarasota Cay Club was a condominium was not false,” noting the entire condominium would
not fail because of an omission of common elements and that plaintiffs could seek relief by filing
an action to correct or amend the declaration. Notably, in the instant case, Ellis and CCLLC have
taken no action to correct or amend the declaration, and Ellis testified he has not made a claim on
the title policy with respect to alleged defects in the declaration. (Doc. 245-9 at tp. 34, 87; 91-92;
131-32; 342; 359-62).
                                                 13
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 14 of 27




Vaughn, 305 S.W.2d 513, 522 (Tenn. Ct. App. 1957)). No evidence has been

presented that Peacock, as a notary, was instructed to review the documents or that

she was charged with knowledge of the contents of the documents she notarized.

The court will not impute a higher standard to the duty of a notary than that which

has been determined by the Alabama state courts. Accordingly, the court finds no

support for Ellis and CCLLC’s fraudulent misrepresentation claim based on

Peacock’s notarization.

      Next, the court turns to the second document - the conveyance of 61 units

from Wolf Pup to CCLLC by warranty deed, signed by Peacock as Wolf Pup’s

authorized representative. (Doc. 246-6). The document at issue is an “Assumption

Warranty Deed” and specifically states, “WOLF PUP, L.L.C., has caused this

instrument to be executed by LINDA PEACOCK, its Authorized Representative,

this 26th day of October, 2007.” (Id. at 4). Consistent with this statement, below the

signature line, it states “By LINDA PEACOCK Authorized Representative.” (Id.).

Again, in the LLC acknowledgment section, it states the notary “certif[ies] that

LINDA PEACOCK, whose name as Authorized Representative of WOLF PUP,

LLC, is signed to the above and foregoing instrument . . . as such Manager and with

full authority, executed the same voluntarily . . . for and as the act of the said Wolf

Pup, LLC.” (Id.). Finally, the “Seller’s Address” is listed as “Wolf Pup, LLC 1600

Wachovia Tower Birmingham, Alabama 35203.”               (Id.).   Ellis and CCLLC’s


                                          14
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 15 of 27




argument that “Peacock engaged in misfeasance in knowingly attempting to convey

condominium units which she did not properly create” misses the mark. (Doc. 275

at 33). Peacock, individually, cannot convey condominium units that she does not

own, and it is uncontroverted that Peacock was acting as Wolf Pup’s agent in this

transaction.

       In Lehr’s Ironworks LLC v. Rembrandt Enterprises, Inc., the court noted that

“Alabama law provides that ‘only the principal is bound and subject to suit on [a]

contract’ unless ‘the agent fails to disclose the fact that he acts for a principal or fails

to disclose the identify [sic] of his principal.’” Id. at No. 1:11-cv-431-MEF, 2011

WL 6182092, at *4 (M.D. Ala. Dec. 13, 2011) (citations omitted). Clearly, Peacock

did not fail to disclose that she was acting for Wolf Pup, as the agency relationship

is evident on the face of the document.

       Furthermore, the Eleventh Circuit has held that the buyers of condominiums

could not state a fraud claim against two individual members of a limited liability

company for allegedly drafting a letter representing renovations would be completed

by a certain date, despite knowledge of asbestos in the building. Lokey v. FDIC, 608

F. A’ppx 736, 738 (11th Cir. 2015). The Eleventh Circuit affirmed the Georgia

district court’s holding the appellants could not pierce the corporate veil to hold

members individually liable for the acts of the limited liability company unless they

could show that the members had “‘abused the forms by which the LLC was


                                            15
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 16 of 27




maintained as a separate legal entity. . . . ’” Id. (citation omitted). To do that,

appellants would have to show the individuals “‘conduct [] [their personal and LLC

business as if they were one by commingling the two on an interchangeable or joint

basis or confusing otherwise separate properties, records, or control,’ with the

purpose of ‘defeat[ing] justice or perpetrat[ing] fraud.’” Id. (citation omitted). The

Eleventh Circuit found that even if the individual members had perpetrated a fraud

by making representations in the letter, appellants failed to explain how the

individuals’ actions abused the LLC form since appellants had not suggested any

commingling of personal and LLC business or other such conduct. Id. Likewise,

here, Ellis and CCLLC have not even hinted at any abuse by Peacock with respect

to the Wolf Pup LLC form. Accordingly, the court will not pierce the corporate veil

to hold Peacock liable on the basis of her signature as an authorized representative

of Wolf Pup on the Assumption Warranty Deed.

      Finally, the court turns to the third writing relied upon by Ellis and CCLLC:

a Release Schedule, discussing release prices for individual condominium units,

signed by Peacock as a guarantor. (Doc. 244-19). This document is an agreement

between Superior Bank, CCLLC, and Wolf Pup that Superior will release individual

condominium units from the mortgage pursuant to certain conditions being met and

in accordance with the new release schedule attached. The document replaced the

previous release schedule because the parties had entered into a Loan Assumption


                                         16
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 17 of 27




and Modification Agreement. The document states that Wolf Pup enters into the

agreement “with the consent of Linda J. Peacock, Joseph Scott Raley, Kelly D.

Schuck, Robert L. Wiggins, Jr., and Frank P. Ellis, IV, as guarantors (collectively,

the “Guarantors”). (Id. at 2) (emphasis in original). Accordingly, the document

was signed by Wiggins and Ellis on behalf of Wolf Pup and CCLLC, respectively,

and by each of the guarantors, including Peacock. Specifically, the guarantor

signature page states, “The undersigned, as Guarantor on the Loan, hereby consents

to the above revised Release Schedule.” (Id. at 6). Ellis and CCLLC do not provide

any authority, nor has the court found any cases, which supports a finding of liability

against Peacock for fraudulent misrepresentation based on her consent, as a

guarantor on a loan, to a revised condominium release schedule. Accordingly, the

court rejects Ellis and CCLLC’s assertion that “Peacock made representations to

Ellis and CCLLC that condominium units were legally created in [the

aforementioned] written documents.” (Doc. 275 at 33).

      B.     Peacock’s Declaratory Judgment Claims and Ellis’s claim for
             Breach of Guaranty

      Peacock moves for summary judgment on the breach of guaranty claim

brought against her by Ellis. (Doc. 242). Likewise, Ellis moves for summary

judgment on the breach of guaranty claim he asserts against Peacock. (Doc. 240).

Furthermore, Ellis and CCLLC move for summary judgment on the declaratory



                                          17
          Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 18 of 27




judgment claims asserted by Peacock against them, all of which deal with a release

or discharge of her guaranty/surety. (Doc. 236).

          In her brief supporting her motion for summary judgment, Peacock asserts

Ellis’s claim for breach of guaranty should be dismissed because “(1) Peacock’s

guaranty is no longer valid or enforceable; (2) the 2007 agreements between the

parties require Ellis and CCLLC to pay off the Superior loan; (3) Ellis has not

fulfilled his contractual obligation to release the Wolf Pup guarantors . . . ; and (4)

Ellis is not a holder in due course of Peacock’s guaranty.” (Doc. 254 at 50).

Similarly, in her counterclaim against Ellis and CCLLC, Peacock seeks a declaratory

judgment that she be released/discharged as a guarantor “pursuant to the 2007 Loan

Documents and Agreements,” as a surety “pursuant to § 58-3-13 of the Code of

Alabama,” 12 and as a surety “pursuant to a series of loans, loan modifications and

extensions and impairment of collateral.” (Doc. 183 at 43-45).

          The “2007 Loan Documents and Agreements” to which Peacock refers

consists of the Modification Agreement and the Pledge Agreement. (Doc. 183 at

43). Peacock’s position is that the Pledge Agreement “requires Ellis and CCLLC

to release Peacock from her guaranty . . . .” (Doc. 254 at 61; see also Doc. 272 at

45-49). The court has already addressed and rejected such an argument in a prior

ruling. (See Doc. 158 at 18-20). For example, the court noted that “Wiggins and


12
     It appears the reference to “§ 58-3-13” is a typo and should read “§ 8-3-13.” (Doc. 183 at 44).
                                                  18
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 19 of 27




Peacock’s obligations under the Guaranties cannot be affected or terminated by

either the Pledge Agreement between Ellis, Raley, and Wolf Pup or the Repayment

Agreement between Ellis, CCLLC, and Wolf Pup.” (Id. at 18.). Accordingly, Ellis’s

motion for summary judgment on Count One of Peacock’s counterclaim seeking

declaratory judgment based on 2007 loan documents and agreements is due to be

granted.

       Furthermore, Count Three of Peacock’s counterclaim refers to “a series of

loans, loan modifications and extensions and impairment of collateral,” which

consists of the Modification Agreement, the Loan Sale Agreement, and other

amendments and extensions, which Peacock argues increased the indebtedness and

impaired the collateral for the Wolf Pup Loan.13 Peacock’s assertions in Count

Three continue to focus on other agreements entered into by the parties (many of

which do not include Peacock as a party). In her brief, Peacock does not actually

make an argument to support her declaratory judgment claim against Ellis under

Count Three. (See Doc. 272 at 45-55). Her discussion simply appears to be an

extension of her argument under Count One. (Id.).                Finally, Peacock has not

addressed Count Two, specifically Section 8-3-13 of the Code of Alabama, at all in




13
  Peacock’s assertions related to Ellis’s release as a guarantor by Superior has been addressed
below, infra at 26.


                                              19
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 20 of 27




her brief – which is the entire crux of Count Two. (Id.). 14 Based on the lack of

argument and the breach of guaranty analysis below, Ellis and CCLLC’s motion for

summary judgment regarding Peacock’s claims for declaratory judgment under

Count Two and Count Three (Doc. 236) is due to be granted.

      Peacock moves for summary judgment on Ellis’s breach of guaranty claim

against her (Doc. 242), citing an Alabama state law case involving a limited

guarantee. See Eagerton v. Vision Bank, 99 So. 3d 299 (Ala. 2012); (Doc. 254 at

50-55). Peacock attempts to distinguish an Alabama district court opinion, LSREF2

Baron, LLC v. Wyndfield Prop., LLC, No. 2:12cv965-MHT, 2013 WL 5930546, at

*5-6 (M.D. Ala. Nov. 5, 2013), which involved an unlimited guarantee. (Id.; Doc.

291 at 24-27). Peacock emphasizes that “[t]he third party that purchased the debt in

Wyndfield was not a co-guarantor or co-investor in the underlying project,” as in this

situation. (Doc. 291 at 25). However, Peacock does not cite any authority to support

or explain the significance this point. Peacock simply argues that based on principles

of contract law and promissory and equitable estoppel, Ellis should be prevented

from enforcing Peacock’s guaranty. (Id. at 27). In response to Peacock’s arguments,

Ellis insists “it is clear that Wyndfield’s analysis is directly applicable to this case”

and does not respond to Peacock’s arguments regarding contract law and promissory


14
   Ellis and CCLLC also point out in their reply brief that “Peacock does not respond to
Ellis/CCLLC’s arguments for summary judgment against her as to Counts Two and Three
of her Counterclaims for Declaratory Judgment.” (Doc. 295 at 29-30) (emphasis in original).
                                            20
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 21 of 27




and equitable estoppel. (Doc. 275 at 60). Accordingly, the court has conducted its

own research and finds several cases instructive on the issue.

       In In re Basil Street Partners, LLC v. Basil Street Partners, LLC, No. 9:11-

bk-19510-FMD, 2012 WL 6101914, (Bankr. M.D. Fla. Dec. 7, 2012), the

bankruptcy court analyzed a similar situation involving unconditional guaranties

executed in favor of a bank for payment of a note, a subsequent loan modification

agreement, and an eventual sale and assignment of the loan (including the note,

mortgage, and guaranties) to an entity owned by one of the co-guarantors. Id. at *1-

10 . The Basil court noted that under Florida law, co-guarantors are limited to claims

for contribution from each other based on the amount actually paid. Id. at *16.

Although Basil was based on Florida law, Peacock has not provided any authority

to suggest a different outcome would result under Alabama law based on equitable

principles. 15 In fact, in Cooper v. MTA, Inc., 166 So. 3d 106 (Ala. 2014), the

Supreme Court of Alabama reversed summary judgment in a case involving




15
  In Pirani v. Baharia, 824 F.3d 483, 499-500 (5th Cir. 2016), the Fifth Circuit noted that although
Texas law allows a guarantor to purchase an underlying note and guaranty agreement and assert a
claim against his co-guarantors, the “‘assignment of an underlying note and guaranty agreement
to a guarantor does not change the status of the guarantor in relation to his co-guarantors.’”
(citation omitted). In other words, the assignee guarantor cannot sue the co-guarantors for the full
deficiency but only for their contributive share. Id. See also, Lavender v. Bunch, 216 S.W.3d 548,
553 (Tex. App. 2007) (“When Bunch acquired the promissory note . . . he did not trade the hat of
guarantor of the note for that of holder of the obligation; he wore both hats. As between the
coguarantors, he still maintained some liability to his coguarantors for the satisfaction of the
debt.”).


                                                21
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 22 of 27




assignments, enforcement of guarantees, and contribution. The court quoted both

parties’ arguments at length, which included the statement that “[t]he right to

contribution against co-guarantors is a well-established, historical principle of

Alabama law.” Id. at 109. 16

       Basil presented a similar fact pattern to the case at hand. The Basil court noted

that one of the guarantors, Antaramian, acquired the loan from the bank at a “steep

discount” but then sought to collect the entire loan balance from his former co-

guarantors. Basil, 2012 WL 6101914, at *16. The court held that it “cannot

countenance this unjust enrichment at the expense of Antaramian’s co-guarantors,

who would each end up being liable to Antaramian for more than what he alone paid

to [the bank]. The amount of a claim for contribution is based on the amount paid

to acquire an assignment of the underlying debt.” Id. at 17. The court noted that

“[t]his ruling is faithful to the equitable principles that apply generally in the

contribution context, and also prevents Antaramian from avoiding his percentage of

liability by the immense profit he would obtain at the expense of his co-guarantors.”

Id.

       Likewise, in a key case on the rights of coguarantors against each other,

Mandolfo v. Chudy, 564 N.W.2d 266 (Neb. Ct. App. 1997), the Nebraska Court of


16
   The movant in Cooper also cited Alabama surety law, Ala. Code § 8-3-42(2)(a), and asserted
that “it has been clearly established in Alabama that the terms ‘surety’ and ‘guarantor’ are
interchangeable in this context.” 166 So. 3d at 108.
                                             22
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 23 of 27




Appeals noted, “The fact that the [plaintiffs] attempted to maneuver themselves into

a different position by becoming the creditors does not erase their coguarantor status

with [the defendant]. . . . [T]he [plaintiffs’] action in voluntarily buying the note

from American does not affect or expand [defendant’s] liability as a coguarantor.”

Id. at 271. The Nebraska Supreme Court affirmed the lower court and rejected the

plaintiffs’ argument that the transfer of the note vested in them the right to enforce

the note under the Nebraska Uniform Commercial Code, permitting them to proceed

as a creditor and recover the full amount of the note. Mandolfo v. Chudy, 573

N.W.2d 135, 138 (Neb. 1998). The court found that “the guaranty under which

[defendant’s] rights are determined is not a negotiable instrument and is not subject

to the provisions of [the Uniform Commercial Code].” Id. at 138. 17

      Here, as in Basil and Mandolfo, the court finds the law of contribution applies.

The court rejects Ellis’s argument “the Guarantors owe to Ellis, as assignee of the

guaranties . . . the total sum of $16,893,381.92 . . . plus attorney’s fees and expenses

of $340,597.38.” (Doc. 241 at 16). To come to a different conclusion would not

only be unfair and inequitable, it would be absurd.

      Although the Basil court found that contribution was applicable, it was unable

to determine the exact amounts under the contribution claim. Basil, 2012 WL


17
  Likewise, the undersigned rejects any argument the guaranties at issue in this case are
negotiable instruments and subject to the Uniform Commercial Code under Alabama law. (See
Doc. 254 at 55-60; Doc. 272 at 35-40; Doc. 275 at 62-63).
                                            23
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 24 of 27




6101914, at *18. The court noted that other factual and legal considerations needed

to be addressed by the parties, including the value of the loan, the value of the

property, the foreclosure sale, and whether pre-judgment interest was warranted. Id.

See also, Amphibious Partners, LLC, v. Redman, No. 06-CV-031-B, 2007 WL

9697712 (D. Wyo. Sept. 18, 2007) (“The rule of equal or pro tanto contribution is

not absolute.     If . . . one or more of the co-obligors have received a

disproportionate benefit from the transaction, then disproportionate

contribution may be allowed.) (emphasis in original). As in Basil, this court cannot

make a determination as to the amount of contribution due from each guarantor

because of several issues not addressed by the parties.

       In 2005, Peacock, Wiggins, Raley, and Schuck jointly and severally signed

unlimited continuing guaranties for the Loan from Superior to Wolf Pup for

approximately $17,500,000.       (Doc. 117-2 at 25-40).        In 2007, when CCLLC

purchased the Property from Wolf Pup and assumed the Loan, Ellis jointly and

severally executed an unlimited continuing guaranty to secure the Loan. (See Doc.

112 at ¶ 14; Doc. 117-3 at 5-6, 19). The guaranties of Peacock, Raley, Schuck, and

Wiggins “continue[d] in full force and effect. . . .” (Doc. 117-3 at 10). It is

undisputed that the guarantors are Peacock, Wiggins, Raley, Schuck, and Ellis.18



18
  Raley and Shuck, as co-guarantors, must be considered in the calculation of each party’s
contributory share.
                                           24
       Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 25 of 27




       In December 2010, Superior sold the Loan to Ellis. (Doc. 112 at ¶ 22). The

2010 Loan Sale Agreement states:

       [Superior] acknowledges and agrees that the Wolf Pup Loan Guaranty
       and the Furnishing Loan Guaranty from Frank P. Ellis, IV (collectively,
       the “Ellis Guaranties”) are not being collaterally assigned by
       Borrower to [Superior] since such Ellis Guaranties, once purchased by
       Borrower (Frank P. Ellis, IV), essentially will become a guaranty from
       Frank P. Ellis, IV to Frank P. Ellis, IV, and, upon the closing of this
       transaction, such Ellis Guaranties shall be deemed cancelled and
       terminated by Mr. Ellis and shall be of no further force and effect, and
       further, because the Ellis Guaranties are not being collaterally assigned
       to [Superior], [Superior] consents to the termination of the Ellis
       Guaranties by Frank P. Ellis, IV, and Lender shall not attempt to
       enforce the Ellis Guaranties against Frank P. Ellis, IV.

(Doc. 255-24 at 9) (emphasis in original). 19 At the time of the sale, Ellis borrowed

approximately $16,000,000 from Superior, which Peacock claims included a

$500,000 loan for furnishings in the condominiums. (Doc. 112 at ¶ 22; Doc. 119-5

at 5). Ellis asserts “regarding the five furnishing loans in the Loan Sale Agreement

from Superior to Ellis, Peacock is not obligated under such indebtedness,” citing

“Ex. 60 at 226-27; Ex. 47 at 15, 18-19” in support of his position. (Doc. 237 at 35).

The explanation provided by Ellis is conclusory, and the citation is ambiguous at

best. The court is unable to determine if the value of the furnishings should be taken

into account in the calculation of the contribution among all the guarantors.



19
  Regardless of whether Superior chose not to enforce Ellis’s guaranty, Ellis cannot unilaterally
“cancel and terminate” his portion of the contribution due under the guaranties. See Basil, 2012
WL 6101914, at **5, 10, 16-17.
                                               25
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 26 of 27




      Finally, the Ellis Loan was assigned to Cadence Bank. (Doc. 94 at ¶ 34). In

2014, Cadence and Ellis entered into a settlement agreement, and Ellis foreclosed

on the Property and sold it for $5.75 million to Trinity Retreat, LLC. (Doc. 106 at

143-160; see Doc. 119-8). At the time, Trinity was an entity owned by Ellis’s wife

but is now also owned by Ellis. (See Doc. 119-8; see also Doc. 94 at ¶ 34). Clearly,

Ellis has received the benefit of this sale since he continues to share ownership of

the Property with his wife. Furthermore, Cadence received the $5.75 million from

the sale and agreed to release Ellis from his personal obligations under the Ellis

Loan. (Doc. 106 at 151-53). Ellis asserts he “credited the outstanding indebtedness

due and owing him under the Wolf Pup Loan $5,750,000.00 upon the foreclosure of

the Wolf Pup Loan mortgage. Thus, Peacock was given full credit against the

amounts she owed under the Wolf Pup Loan.” (Doc. 237 at 35-36). However, Ellis

provides no citation to support his assertion. Id. The amount of contribution by each

guarantor will clearly be offset by the amount of the foreclosure proceeds.

      In conclusion, it is apparent from this tangled web of transactions over a nine-

year period there are additional factual and legal issues concerning the amount of

contribution by each guarantor the parties have not briefed. The precise amount of

contribution, if any, from Peacock, cannot be determined from the record. See

Amphibious Partners, 2007 WL 9697712, at *2 (“Parties who received the entire

benefit from the principal transaction are required to bear the entire burden and


                                         26
      Case 2:12-cv-02705-SGC Document 312 Filed 06/01/20 Page 27 of 27




cannot compel contribution from their co-obligors, and their co-obligors cannot have

contribution between themselves but only against the parties receiving the whole

benefit.”); Backman v. Hibernia Holdings, Inc., No. 96 Civ. 9590 (LAP), 1998 WL

427675, at *7 (S.D.N.Y. July 28, 1998) (denying summary judgment “[b]ecause the

record is insufficient to determine the parties’ respective pro rata shares . . as to

damages” and left open the “question of what, if any, amount [plaintiff] is entitled

to recover on the [] Guaranty”). Thus, the breach of guaranty claim is limited to a

claim of contribution. Accordingly, both Peacock’s motion for summary judgment

and Ellis’s motion for summary judgment on the breach of guaranty claim are

denied, insofar as the issue of contribution cannot be determined.

IV.   CONCLUSION

      Based on the foregoing, Ellis and CCLLC’s motion for summary judgment on

Peacock’s claims for declaratory judgment (Doc. 236) is GRANTED; Peacock’s

motion for summary judgment on Ellis and CCLLC’s claims (Doc. 242) is

GRANTED in part and DENIED in part; and the motion for summary judgment on

Ellis’s counterclaim for breach of guaranty against Peacock (Doc. 240) is

GRANTED in part and DENIED in part.

      DONE this 1st day of June, 2020.


                                              ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE

                                         27
